Third District Court of Appeal
                               State of Florida

                      Opinion filed December 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1245
                       Lower Tribunal No. F15-3890
                          ________________


                       Yilian Quintana Ramirez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Mavel Ruiz, Judge.

     Yilian Quintana Ramirez, in proper person.

      Ashley Moody, Attorney General, and Kseniya Smychkouskaya,
Assistant Attorney General, for appellee.


Before LOGUE, SCALES, and HENDON, JJ.

     PER CURIAM.

     Affirmed.